                CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 1 of 35




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

 MISTY MEIER, on behalf of her minor           Case No.
 child G.C-M., and JANE DOE,
 individually and on behalf of all
 others similarly situated,

                    Plaintiffs,                   CLASS ACTION COMPLAINT
                                                   JURY TRIAL DEMANDED
 v.

 NETGAIN TECHNOLOGY, LLC,

                    Defendant.

                                  CLASS ACTION COMPLAINT

           Plaintiffs Misty Meier, on behalf of her minor child, G.C-M., and Jane Doe,

individually and on behalf of all others similarly situated, by and through their

attorneys, bring this class action against Netgain Technology, LLC (“Netgain” or

“Defendant”).

                       INTRODUCTION AND NATURE OF ACTION

           1.      Plaintiffs bring this class action against Defendant Netgain

Technology, LLC for its failure to secure and safeguard the confidential,

personally identifiable information of hundreds of thousands of consumers.

Although the information stolen varied by individual, the categories included

names, account numbers, Social Security numbers, driver’s license numbers, bank

account numbers, and dates of birth (“PII”), as well as personal health information

such as medical record numbers, health insurance policy and identification


559292.1
                CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 2 of 35




numbers, clinical notes, referral requests, laboratory reports, decision not to

vaccinate forms, immunization information, medical disclosure logs, in addition

to other medical or health related information (“PHI”), hereinafter (“PII/PHI”).

           2.      Netgain provides cloud-enabled IT solutions and managed services

to various types of business entities including healthcare providers and

accounting companies.

           3.      Netgain has provided IT solutions for organizations for almost 20

years, and has offices and data centers in Chicago, Minneapolis, San Diego, and

Phoenix. With approximately 130 employees across its locations, Netgain

generates $32.35 million dollars in sales.1

           4.      Indeed, Netgain offers cybersecurity solutions, yet failed to secure its

own systems from cybercriminals.

           5.      In late September 2020, and due to Netgain’s inadequate data security

and failure to comply with federal and state data privacy standards, an

unauthorized third party used compromised credentials to gain access to

Netgain’s digital environment. Thereafter, the unauthorized third party gained

access to, and then exfiltrated, the files and records of various businesses that are

customers of Netgain, including Neighborhood Healthcare, Health Center



1https://www.dnb.com/business-directory/company-
profiles.netgain_technology_llc.52f33163cb3c315c73f15169f269e977.html

559292.1
                                               2
                CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 3 of 35




Partners of Southern California, Woodcreek Provider Services, LLC, Apple Valley

Clinic/Allina Health, Ramsey County, Sandhills Medical Foundation, and Crystal

Practice Management. In late September 2020, an unidentified third party

launched a ransomware attack against Netgain using the data exfiltrated. Netgain

claims to have paid an undisclosed amount to the cybercriminal in exchange for

assurances that the criminal will delete all copies of the data obtained and that it

would not publish, sell, or otherwise disclose the data. This series of events is

referred to herein as the “Data Breach.”

           6.      Due to Netgain’s negligence and inadequate data security, Plaintiffs

and Class members have suffered irreparable harm and are subject to an increased

risk of identity theft. Plaintiffs’ and Class members’ PII/PHI have been

compromised and they must now undertake additional security measures to

minimize the risk of identity theft.

                               JURISDICTION AND VENUE

           7.      This Court has jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million

exclusive of interest and costs. At least one Plaintiff and Defendant are citizens of

different states. There are more than 100 putative class members.

           8.      This Court has jurisdiction over Defendant because Netgain

Technology, LLC maintains its principal place of business in Minnesota, regularly



559292.1
                                              3
                CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 4 of 35




conducts business in Minnesota, and has sufficient minimum contacts in

Minnesota. Defendant intentionally availed itself of this jurisdiction by marketing

and selling products and services from Minnesota to many businesses nationwide.

           9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

Defendant Netgain Technology, LLC’s principal place of business is in this District

and a substantial part of the events, acts, and omissions giving rise to Plaintiffs’

claims occurred in this District.

                                           PARTIES

           10.     Plaintiff Misty Meier is a resident of Riverside, California, who brings

this lawsuit on behalf of her minor child, G.C-M., also a resident of Riverside,

California. Meier and G.C-M. received a notice, dated April 8, 2021, that G.C-M.’s

PII/PHI may have been stolen from Neighborhood Healthcare because its IT

service provider, Netgain Technology, LLC experienced the Data Breach.

           11.     Plaintiff Jane Doe is a resident of San Diego County, California. She

received a notice, dated May 7, 2021, that her PII/PHI may have been stolen from

Health Center Partners of Southern California because its IT service provider,

Netgain Technology, LLC experienced the Data Breach.

           12.     Defendant Netgain Technology, LLC is an American cloud-based IT

services provider based in St. Cloud, Minnesota and incorporated in Delaware.




559292.1
                                               4
             CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 5 of 35




                              FACTUAL BACKGROUND

           13.   Netgain was founded in 2000 under the premise “that there had to be

a better way to implement, manage and support IT.”2 As a provider of new and

innovative IT services and solutions, Netgain proclaims to have revolutionized the

industry for support and help desk experiences for organizations across various

industries. By 2004, Netgain found its niche in specialized healthcare service and

support, only a few years after its inception. As a provider of cybersecurity

solutions, among other IT services, Netgain has both the duty and the expertise to

safeguard the data of the organizations receiving its services. Plaintiffs and Class

members had a reasonable expectation that Netgain would safely and securely

store their PII and especially their PHI from digital theft and misuse.

           14.   As detailed more fully below, Netgain failed to safely and securely

store the PII and PHI entrusted to it and failed to prevent it from being

compromised during the Data Breach.

                 A.    The Data Breach

           15.   Netgain claims to be the industry standard for secure and scalable IT

as a Service for accounting and healthcare businesses.3 As such, Netgain is well




2   https://netgaincloud.com/about-us/history/ (last visited April 28, 2021).
3   https://netgaincloud.com/about-us/

559292.1
                                            5
             CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 6 of 35




aware the accounting and healthcare industries process the most valuable data for

cybercriminals.

           16.   In fact, Netgain touts its data security measures are like “Housing

user data within the granite confines of a former Federal Building” which “ensures

a level of structural stability that our clients trust.”4 Yet, while its customers

reasonably believed their data was safe within Netgain’s confines, between

September 2020 and November 2020 Netgain’s guard was down and cyber

criminals infiltrated Netgain’s walls.

           17.   In late September through December 2020, Netgain was subjected to

a ransomware attack that targeted Netgain’s domain controllers, which manage

networks of thousands of servers. Included in the ransomware attack was the

PII/PHI provided to Netgain it by certain of its clients. Shortly thereafter, Netgain

began emailing its clients that it was going to shut down data centers in an effort

to isolate the ransomware and rebuild the affected systems.

           18.   In January, Netgain began notifying its clients their information may

have been compromised in the ransomware attack.

           19.   For example, in a Notification Letter to Woodcreek Provider Services,

LLC, Netgain reported “a security incident that involved unauthorized access to




4   Id.

559292.1
                                            6
             CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 7 of 35




portions of the Netgain environment which Netgain had discovered in late

November 2020 but may have occurred as early as September 2020.” The cyber

criminals launched a ransomware attack, encrypting a subset of the PII/PHI of

Netgain’s clients and internal systems. In response, Netgain reported it took

measures to contain the threat, including disabling external and internal network

pathways and taking client services offline.5

           20.   Various notices have indicated the stolen PII/PHI included full

names, dates of birth, bank account and routing numbers, Social Security numbers,

driver’s license numbers, medical records, health insurance policy numbers, and

employee health information.         Plaintiff Meier’s notice on behalf of G.C-M.

indicated the “information involved may have included some of the following:

your name, date of birth, address, and information about the care you received

from Neighborhood Healthcare such as insurance coverage information,

physician you saw and treatment codes.” Plaintiff Doe’s notice indicated the

“information involved…may include the following: name, date of birth, Social

Security number, diagnosis/treatment information, provider name, medical

record number, and treatment cost information.”




5https://agportal-
s3bucket.s3.amazonaws.com/uploadedfiles/Another/Supporting_Law_Enforce
ment/WoodcreekProviderServicesLLC.2021-02-17.pdf

559292.1
                                          7
             CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 8 of 35




           21.        However, notice Netgain provided to some of its clients, including

Plaintiffs’ health care provider, Health Center Partners of Southern California

(“HCP”), was unreasonably delayed. Plaintiffs were not informed of the Data

Breach until April 12, 2021 and May 7, 2021, although the breach “may have

occurred as early as September 2020.”6 Plaintiffs did not know to take action to

secure their PII/PHI and mitigate any associated risks or harm until over six

months after the breach occurred.

                 1.      Data Breaches Lead to Identity Theft and Cognizable Injuries.

           22.        The personal, health, and financial information of consumers, such as

Plaintiffs and Class members, is valuable and has been commoditized in recent

years.

           23.        The ramifications of Defendant’s failure to keep Plaintiffs’ and Class

members’ PII and PHI secure are severe. Identity theft occurs when someone uses

another’s personal and financial information such as that person’s name, account

number, Social Security number, driver’s license number, date of birth, and/or

other information, without permission, to commit fraud or other crimes.

           24.        According to experts, one out of four data breach notification

recipients become a victim of identity fraud.




6
    Id.

559292.1
                                                  8
             CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 9 of 35




           25.   Stolen PII/PHI is often trafficked on the “dark web,” a heavily

encrypted part of the Internet that is not accessible via traditional search engines.

Law enforcement has difficulty policing the “dark web” due to this encryption,

which allows users and criminals to conceal identities and online activity.

           26.   Once PII/PHI is sold, it is often used to gain access to various areas

of the victim’s digital life, including bank accounts, social media, credit card, and

tax details. This can lead to additional PII being harvested from the victim, as well

as PII from family, friends and colleagues of the original victim.

           27.   According to the FBI’s Internet Crime Complaint Center (IC3) 2019

Internet Crime Report, Internet-enabled crimes reached their highest number of

complaints and dollar losses that year, resulting in more than $3.5 billion in losses

to individuals and business victims.

           28.   Further, according to the same report, “rapid reporting can help law

enforcement stop fraudulent transactions before a victim loses the money for

good.” Defendant did not rapidly report to Plaintiffs and Class members that their

PII/PHI had been stolen.

           29.   Victims of identity theft also often suffer embarrassment, blackmail,

or harassment in person or online, and/or experience financial losses resulting

from fraudulently opened accounts or misuse of existing accounts.




559292.1
                                             9
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 10 of 35




           30.   Data breaches facilitate identity theft as hackers obtain consumers’ PII

and thereafter use it to siphon money from current accounts, open new accounts

in the names of their victims, or sell consumers’ PII/PHI to others who do the

same.

           31.   Moreover, in light of the current COVID-19 pandemic, Plaintiffs’

sensitive information could be used to fraudulently obtain any emergency

stimulus or relief payments or any additional forms monetary compensation,

unemployment and/or enhanced unemployment benefits.

           32.   Victims of identity theft often suffer indirect financial costs as well,

including the costs incurred due to litigation initiated by creditors and in

overcoming the many obstacles they face in obtaining or retaining credit.

           33.   In addition to out-of-pocket expenses that can exceed thousands of

dollars for the victim of new account identity theft, and the emotional toll identity

theft can take, some victims have to spend a considerable time repairing the

damage caused by the theft of their PII/PHI. Victims of new account identity theft

will likely have to spend time correcting fraudulent information in their credit

reports and continuously monitor their reports for future inaccuracies, close

existing bank/credit accounts, open new ones, and dispute charges with creditors.

           34.   Further complicating the issues faced by victims of identity theft, data

thieves may wait years before attempting to use the stolen PII/PHI. To protect



559292.1
                                             10
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 11 of 35




themselves, Plaintiffs and Class members (and the business entities whose

information was breached) will need to be remain vigilant against unauthorized

data use for years or even decades to come.

           35.   The FTC has also recognized that consumer data is a new (and

valuable) form of currency. In a recent FTC roundtable presentation, another

former Commissioner, Pamela Jones Harbour, underscored this point: Most

consumers cannot begin to comprehend the types and amount of information

collected by businesses, or why their information may be commercially valuable.

Data is currency.

           36.   Recognizing the high value consumers place on their PII/PHI, many

companies now offer consumers an opportunity to sell this information to

advertisers and other third parties. The idea is to give consumers more power and

control over the type of information they share and who ultimately receives the

information. And, by making the transaction transparent, consumers—not

criminals—will be compensated.7




7See Steve Lohr, You Want My Personal Data? Reward Me for It, The New York
Times, available at
http://www.nytimes.com/2010/07/18/business/18unboxed.html (last visited
April 28, 2021).

559292.1
                                          11
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 12 of 35




           37.   Consumers place a high value on their PII and a greater value on their

PHI, in addition to the privacy of same. Research shows how much consumers

value their data privacy, and the amount is considerable.

           38.   By virtue of the Data Breach here and unauthorized release and

disclosure of the PII/PHI of Plaintiffs and the Class, Defendant has deprived

Plaintiffs and the Class of the substantial value of their PII/PHI, to which they are

entitled. As previously alleged, Defendant failed to provide reasonable and

adequate data security, pursuant to and in compliance with industry standards

and applicable law.

           39.   As a cybersecurity expert, Defendant is aware of the potential harm

caused by this data theft, and even offers cyber security best practices tips.8 In fact,

in a March 24, 2021 blog entitled “What we learned as a ransomware victim – so

you don’t become one,” Netgain writer Patrick Williamson admits Netgain

identified “additional opportunities to strengthen our security posture in a

continuous journey with an ongoing commitment to ensure this remains top-of-

mind.”9 Netgain, as a company profiting from its cybersecurity services,



8 SeeKris Tufto, How Costly is a Data Breach, available at
https://netgaincloud.com/blog/how-costly-is-a-data-breach/ (last visited April
28, 2021).
9 See What we learned as a ransomware victim – so you don’t become one,
available at https://netgaincloud.com/blog/what-we-learned-as-a-ransomware-
victim-so-you-dont-become-one/ (last visited April 28, 2021).

559292.1
                                            12
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 13 of 35




understands better than most how important data security is and the ongoing

nature of maintaining the latest technology and protocols for cyber security.

           40.   According to the Federal Trade Commission (“FTC”), unauthorized

PII/PHI disclosures wreak havoc on consumers’ finances, credit history and

reputation, and can take time, money and patience to resolve the fallout.10

           41.   Identity theft associated with data breaches is particularly pernicious

due to the fact that the information is made available, and has usefulness to

identity thieves, for an extended period of time after it is stolen.

           42.   As a result, victims suffer immediate and long-lasting exposure and

are susceptible to further injury over the passage of time.

           43.   Even absent any adverse use, consumers suffer injury from the simple

fact that information associated with their financial accounts and identity has been

stolen. When such sensitive information is stolen, accounts become less secure and

the information once used to sign up for bank accounts and other financial services

is no longer as reliable as it had been before the theft. Thus, consumers must spend

time and money to re-secure their financial position and rebuild the good standing

they once had in the financial community.




10 See Taking Charge, What to Do If Your Identity is Stolen, FTC, at 3 (2012),
available at http://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf
(last visited April 28, 2021).

559292.1
                                            13
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 14 of 35




           44.   As a direct and proximate result of Defendant’s wrongful actions or

omissions here, resulting in the Data Breach and the unauthorized release and

disclosure of Plaintiffs’ and other Class members’ PII/PHI, Plaintiffs and the other

Class members have suffered, and will continue to suffer, ascertainable losses,

economic damages, and other actual injury and harm, including, inter alia, (i) the

untimely and inadequate notification of the Data Breach, (ii) the resulting

immediate increased risk of future ascertainable losses, economic damages and

other actual injury and harm, (iii) the opportunity cost and value of lost time they

must spend to monitor their financial accounts and other accounts—for which

they are entitled to compensation; and (iv) out-of-pocket expenses for securing

identity theft protection and other similar necessary services.

           45.   Plaintiff Meier’s minor child G.C-M. received treatment at one of

Neighborhood Healthcare’s locations which used Defendant as a third-party

hosting provider.

           46.   According to the Notice, Plaintiff `C-M.’s PHI, stored on Defendant’s

system was determined to be impacted.

           47.   Defendant offered free credit monitoring which does nothing to

protect Plaintiff Meier’s minor child G.C-M. because he must have established

credit to enroll. As a minor, he does not have established credit.




559292.1
                                            14
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 15 of 35




           48.   According to Robert P. Chappell Jr., a law enforcement professional,

a child’s information can be stolen at birth and used until the child turns eighteen

years old before the child realizes they’ve been victimized.11

           49.   The risk to Plaintiff Meier’s child G.C-M., as a minor, is substantial

given his lack of established credit because his information can be used to create a

“clean identity slate.”

           50.   Plaintiff Doe received treatment at one of Health Center Partners of

Southern California’s member organizations which used Defendant as a third-

party hosting provider.

           51.   According to the Notice, Plaintiff Doe’s PII/PHI, stored on

Defendant’s system, was determined to be impacted.

           52.   Since receiving the Notice dated May 7, 2021, Plaintiff Doe has

monitored her credit using Credit Karma.

                      CLASS DEFINITION AND ALLEGATIONS

           53.   Plaintiffs bring this class action pursuant to Fed. R. Civ. P. 23(a),

23(b)(2), and 23(b)(3), individually and on behalf of all members of the following

classes:




11
 https://www.parents.com/kids/safety/tips/what-is-child-identity-theft/ (last accessed on
May 10, 2021)

559292.1
                                            15
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 16 of 35




           The Nationwide Class:

                 All persons residing in the United States who had their
                 PII and/or PHI hosted by Netgain compromised as a
                 result of the Data Breach.

           The California Subclass:

                 All persons residing in the State of California who had
                 their PII and/or PHI hosted by Netgain compromised as
                 a result of the Data Breach.

Collectively, the Nationwide Class and the California Subclass with be referred to

as “the Class” unless there is need to differentiate them. Excluded from the Class

are: (i) Defendant and its officers, directors, affiliates, parents, and subsidiaries

(ii) the Judge presiding over this action, and (iii) any other person or entity found

by a court of competent jurisdiction to be guilty of initiating, causing, aiding or

abetting the criminal activity occurrence of the Data Breaches or who pleads nolo

contendere to any such charge.

           54.   Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on class-wide

bases using the same evidence as would be used to prove those elements in

individual actions asserting the same claims.

           55.   The members of the Class are so numerous that joinder of all members

of the Class is impracticable. Plaintiffs are informed and believe that the proposed

Class includes hundreds of thousands of Defendant’s customers who have been

damaged by Defendant’s conduct as alleged herein. The precise number of Class

559292.1
                                           16
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 17 of 35




members is unknown to Plaintiffs but may be ascertained from Defendant’s

records.

           56.      This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members. These

common legal and factual questions include, but are not limited to, the following:

                 a. whether Defendant engaged in the wrongful conduct alleged herein;

                 b. whether the alleged conduct constitutes violations of the laws

                    asserted;

                 c. whether Defendant owed Plaintiffs and the other Class members a

                    duty to adequately protect their PII/PHI;

                 d. whether Defendant breached its duty to protect the personal and

                    financial data of Plaintiffs and the other Class members;

                 e. whether Defendant knew or should have known about the

                    inadequacies of their data protection, storage, and security;

                 f. whether Defendant failed to use reasonable care and commercially

                    reasonable methods to safeguard and protect Plaintiffs’ and the other

                    Class members’ PII/PHI from unauthorized theft, release, or

                    disclosure;

                 g. whether the proper data security measures, policies, procedures and

                    protocols were in place and operational within Defendant’s offices



559292.1
                                               17
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 18 of 35




               and computer systems to safeguard and protect Plaintiffs’ and the

               other Class members’ PII/PHI from unauthorized theft, release or

               disclosure;

            h. whether Defendant breached its promise to keep Plaintiffs’ and the

               Class members’ PII/PHI safe and to follow federal data security

               protocols;

            i. whether Defendant violated § 1798.150 of the California Consumer

               Privacy Act by failing to prevent Plaintiffs’ and Class members’

               PII/PHI from unauthorized access and exfiltration, theft, or

               disclosure, as a result of Defendant’s violation of its duty to

               implement and maintain reasonable security procedures and

               practices appropriate to the nature of the information;

            j. whether Defendant’s misconduct identified herein amounts to a

               violation of Cal. Bus. & Prof. Code § 17200, et seq.;

            k. whether Defendant’s conduct was the proximate cause of Plaintiffs’

               and the other Class members’ injuries;

            l. whether Defendant took reasonable measures to determine the extent

               of the Data Breach after it was discovered;

            m. whether Plaintiffs and the other Class members suffered ascertainable

               and cognizable injuries as a result of Defendant’s conduct;



559292.1
                                           18
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 19 of 35




                 n. whether Plaintiffs and the other Class members are entitled to recover

                    actual damages and/or statutory damages; and

                 o. whether Plaintiffs and the other Class members are entitled to other

                    appropriate remedies, including injunctive relief.

           57.      Defendant engaged in a common course of conduct giving rise to the

claims asserted by Plaintiffs on behalf of themselves and the other Class members.

Individual questions, if any, pale by comparison, in both quality and quantity, to

the numerous common questions that dominate this action.

           58.      Plaintiffs’ claims are typical of the claims of the members of the Class.

All Class members were subject to the Data Breach and had their PII accessed by

and/or disclosed to unauthorized third parties. Defendant’s misconduct impacted

all Class members in a similar manner.

           59.      Plaintiffs will fairly and adequately protect the interests of the

members of the Class, have retained counsel experienced in complex consumer

class action litigation, and intend to prosecute this action vigorously. Plaintiffs

have no adverse or antagonistic interests to those of the Class.

           60.      A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. The damages or other financial

detriment suffered by individual Class members are relatively small compared to

the burden and expense that would be entailed by individual litigation of their



559292.1
                                                19
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 20 of 35




claims against Defendant. It would thus be virtually impossible for the Class

members, on an individual basis, to obtain effective redress for the wrongs done

to them. Individualized litigation would create the danger of inconsistent or

contradictory judgments arising from the same set of facts and would also increase

the delay and expense to all parties and the courts. By contrast, the class action

device provides the benefits of adjudication of these issues in a single proceeding,

ensures economies of scale and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances here.

                              FIRST CAUSE OF ACTION
                                      Negligence
                   (On Behalf of Plaintiffs and the Nationwide Class)

           61.   Plaintiffs incorporate by reference all previous allegations as though

fully set forth herein.

           62.   Upon gaining access to the PII/PHI of Plaintiffs and members of the

Class, Defendant owed to Plaintiffs and the Class a duty of reasonable care in

handling and using this information and securing and protecting the information

from being stolen, accessed, and misused by unauthorized parties. Pursuant to this

duty, Defendant was required to design, maintain, and test their security systems

to ensure that these systems were reasonably secure and capable of protecting the

PII/PHI of Plaintiffs and the Class. Defendant further owed to Plaintiffs and the

Class a duty to implement systems and procedures that would detect a breach of



559292.1
                                            20
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 21 of 35




their security systems in a timely manner and to timely act upon security alerts

from such systems.

           63.   Defendant owed this duty to Plaintiffs and the other Class members

because Plaintiffs and the other Class members compose a well-defined,

foreseeable, and probable class of individuals whom Defendant should have been

aware could be injured by Defendant’s inadequate security protocols. Defendant

actively solicited clients who entrusted Defendant with Plaintiffs’ and the other

Class members’ PII/PHI when obtaining and using IT services and products. To

facilitate these services, Defendant used, handled, gathered, and stored the

PII/PHI of Plaintiffs and the other Class members. Attendant to Defendant’s

solicitation, use and storage, Defendant knew of its inadequate and unreasonable

security practices with regard to their computer/server systems and also knew

that hackers and thieves routinely attempt to access, steal and misuse the PII/PHI

that Defendant actively solicited from clients who entrusted Defendant with

Plaintiffs and the other Class members data. As such, Defendant knew a breach of

its systems would cause damage to its clients and Plaintiffs and the other Class

members. Thus, Defendant had a duty to act reasonably in protecting the PII/PHI

of their clients.

           64.   Defendant also owed a duty to timely and accurately disclose to its

clients and Plaintiffs and the other Class members the scope, nature, and



559292.1
                                           21
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 22 of 35




occurrence of the Data Breach. This disclosure is necessary so Plaintiffs and the

other Class members can take appropriate measures to avoid unauthorized use of

their PII/PHI, accounts, cancel and/or change usernames and passwords on

compromised accounts, monitor their accounts to prevent fraudulent activity,

contact their financial institutions about compromise or possible compromise,

obtain credit monitoring services, and/or take other steps in an effort to mitigate

the harm caused by the Data Breach and Defendant’s unreasonable misconduct.

           65.   Defendant breached its duty to Plaintiffs and the other Class members

by failing to implement and maintain security controls that were capable of

adequately protecting the PII/PHI of Plaintiffs and the other Class members.

           66.   Defendant also breached its duty to timely and accurately disclose to

the clients, Plaintiffs and the other Class members that their PII/PHI had been or

was reasonably believed to have been improperly accessed or stolen.

           67.   Defendant’s negligence in failing to exercise reasonable care in

protecting the PII/PHI of Plaintiffs and the other Class members is further evinced

by Defendant’s failure to comply with legal obligations and industry standards,

and the delay between the date of the Data Breach and the time when the Data

Breach was disclosed.

           68.   The injuries to Plaintiffs and the other Class members were

reasonably foreseeable to Defendant because laws and statutes, and industry



559292.1
                                            22
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 23 of 35




standards require Defendant to safeguard and protect its computer systems and

employ procedures and controls to ensure that unauthorized third parties did not

gain access to Plaintiffs’ and the other Class members’ PII/PHI.

           69.   The injuries to Plaintiffs and the other Class members also were

reasonably foreseeable because Defendant knew or should have known that

systems used for safeguarding PII/PHI were inadequately secured and exposed

consumer PII/PHI to being breached, accessed, and stolen by hackers and

unauthorized third parties. As such, Defendant’s own misconduct created a

foreseeable risk of harm to Plaintiffs and the other Class members.

           70.   Defendant’s failure to take reasonable steps to protect the PII/PHI of

Plaintiffs and the other members of the Class was a proximate cause of their

injuries because it directly allowed thieves easy access to Plaintiffs’ and the other

Class members’ PII/PHI. This ease of access allowed thieves to steal PII/PHI of

Plaintiffs and the other members of the Class, which could lead to dissemination

in black markets.

           71.   As a direct proximate result of Defendant’s conduct, Plaintiffs and the

other Class members have suffered theft of their PII/PHI. Defendant allowed

thieves access to Class members’ PII/PHI, thereby decreasing the security of Class

members’ financial and health accounts, making Class members’ identities less

secure and reliable, and subjecting Class members to the imminent threat of



559292.1
                                            23
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 24 of 35




identity theft. Not only will Plaintiffs and the other members of the Class have to

incur time and money to re-secure their bank accounts and identities, but they will

also have to protect against identity theft for years to come.

           72.   Defendant’s conduct warrants moral blame because Defendant

actively solicited its services to its clients, wherein it used, handled and stored the

PII/PHI of Plaintiffs and the other Class members without disclosing that its

security was inadequate and unable to protect the PII/PHI of Plaintiffs and the

other Class members. Holding Defendant accountable for its negligence will

further the policies embodied in such law by incentivizing larger IT service

providers to properly secure sensitive consumer information and protect the

consumers who rely on these companies every day.

                        SECOND CAUSE OF ACTION
  Violation of the California Consumer Privacy Act, Cal. Civ. Code § 1798.150
           (On Behalf of the Plaintiffs and the California Subclass)

           73.   Plaintiffs incorporate by reference all previous allegations as though

fully set forth herein.

           74.   Defendant violated section 1798.150(a) of the California Consumer

Privacy Act by failing to implement and maintain reasonable security procedures

and practices appropriate to the nature of the information to protect the PII/PHI

of Plaintiffs and the Class. As a direct and proximate result, Plaintiffs and the




559292.1
                                            24
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 25 of 35




Class’s PII/PHI was subject to unauthorized access and exfiltration, theft, or

disclosure.

           75.   Defendant is a business organized for the profit or financial benefit of

is owners, and, on information and belief, buys, receives, sells, or shares for

commercial purposes the PII/PHI of more than 50,000 consumers (of its clients).

As a direct and proximate result of Defendant’s acts, Plaintiffs and Class members

were injured and lost money, property, and/or the interest in the confidentiality

and privacy of their PII/PHI, and additional losses as described above.

           76.   Plaintiffs and Class members seek relief under California Civil Code

section 1798.150(a), including but not limited to, recovery of actual damages;

injunctive or declaratory relief; any other relief the court deems proper; and

attorney’s fees and costs.

           77.   Plaintiffs and the Class members seek injunctive or other equitable

relief to ensure Defendant hereinafter adequately safeguards customers’ PII/PHI

by implementing reasonable security procedures and practices. Such relief is

particularly important because Defendant continues to hold customers’ PII/PHI,

including Plaintiffs’ and the Class members’ PII/PHI. These individuals have an

interest in ensuring that their PII/PHI is reasonably protected.

           78.   In addition to filing this Complaint, and on or about May 12 , 2021,

Plaintiffs sent Defendant a notice letter to Defendant’s registered service agent via



559292.1
                                             25
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 26 of 35




FedEx Priority Overnight as required by Civil Code section 1798.150(b). Assuming

Defendant cannot cure the Data Breach within 30 days, and Plaintiffs believe any

such cure is not possible under these facts and circumstances, then Plaintiffs intend

to promptly amend this complaint to seek actual damages and statutory damages

of no less than $100 and up to $750 per customer record subject to the Data Breach

on behalf of the California Subclass as authorized by the CCPA.

                              THIRD CAUSE OF ACTION
                  Violation of the California’s Unfair Competition Law,
                          Cal. Bus. & Prof. Code § 17200, et seq.
                 (On Behalf of the Plaintiffs and the California Subclass)

           79.   Plaintiffs incorporate by reference all previous allegations as though

fully set forth herein.

           80.   Defendant engaged in unlawful and unfair business practices in

violation of Cal. Bus. & Prof. Code § 17200, et seq. which prohibits unlawful, unfair,

or fraudulent business acts or practices.

           81.   Defendant’s conduct, as alleged above, is unlawful because it violates

the Consumer Privacy Act of 2018, Civ. Code § 1798.100, et seq. (the “CCPA”), and

other state data security laws.

           82.   Defendant stored the PII/PHI of Plaintiffs and the Class in its

computer systems and knew or should have known it did not employ reasonable,

industry standard, and appropriate security measures that complied with




559292.1
                                            26
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 27 of 35




applicable regulations and that would have kept Plaintiffs’ and all Class members’

PII/PHI secure and prevented the loss or misuse of that PII/PHI.

           83.   Defendant failed to disclose to Plaintiffs and the Class that their

PII/PHI was not secure. However, Plaintiffs and Class members were entitled to

assume, and did assume, that their PII/PHI would be secured by Defendant. At

no time were Plaintiffs and Class members on notice that their PII/PHI was not

secure, which Defendant had a duty to disclose.

           84.   Defendant also violated California Civil Code § 1798.150 by failing to

maintain reasonable security procedures and practices, resulting in an

unauthorized access and exfiltration, theft, or disclosure of Plaintiffs’ and the

Class’s PII/PHI.

           85.   If Defendant had complied with these legal requirements, Plaintiffs

and all Class members would not have suffered the damages related to the Data

Breach.

           86.   Defendant’s conduct is an unfair business practice under the UCL

because it was immoral, unethical, oppressive, and unscrupulous and caused

substantial harm. This conduct includes failing to adequately ensure the privacy,

confidentiality, and security of PII/PHI entrusted to it, having unmonitored

systems and programs, and failing to have basic data security measures in place.




559292.1
                                            27
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 28 of 35




           87.   Defendant also engaged in unfair business practices under the

“tethering test.” Defendant’s actions and omissions, as described above, violated

fundamental public policies expressed by the California Legislature. See, e.g., Cal.

Civ. Code § 1798.1 (“The Legislature declares that . . . all individuals have a right

of privacy in information pertaining to them . . . The increasing use of computers

. . . has greatly magnified the potential risk to individual privacy that can occur

from the maintenance of personal information.”); Cal. Civ. Code § 1798.81.5(a) (“It

is the intent of the Legislature to ensure that personal information about California

residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is the intent of the

Legislature that this chapter [including the Online Privacy Protection Act] is a

matter of statewide concern.”). Defendant’s acts and omissions thus amount to a

violation of the law.

           88.   Instead, the PII/PHI of Plaintiffs and the Class were made accessible

by Defendant to scammers, identity thieves, and other malicious actors, subjecting

Plaintiffs and the Class to an impending risk of identity theft. Additionally,

Defendant’s conduct was unfair under the UCL because it violates the policies

underlying the laws set out in the prior paragraph.

           89.   The harm caused by Defendant’s unfair practices outweighs any

potential benefits from those practices. Further, there were reasonable alternatives

available to Defendant to further its legitimate business interests.



559292.1
                                            28
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 29 of 35




           90.      Plaintiffs and all Class members suffered injury in fact and lost money

or property as the result of Defendant’s unlawful business practices. In addition,

Plaintiffs’ and all Class members’ PII/PHI was taken and is in the hands of those

who will use it for their own advantage, or is being sold for value, making it clear

that the hacked information is of tangible value.

           91.      As a result of Defendant’s violations of the UCL, Plaintiffs and

members of the Class are entitled to restitution and other equitable relief.

                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, individually, and on behalf of all others similarly

situated, respectfully requests that the Court enter an order:

                 a. Certifying the Class as requested herein;

                 b. Appointing Plaintiffs as Class Representative and undersigned

                    counsel as Class Counsel;

                 c. Finding that Defendant engaged in the unlawful conduct as alleged

                    herein;

                 d. Enjoining Defendant’s conduct and requiring Defendant to

                    implement proper data security practices, specifically:

                       i. prohibiting Defendant from engaging in the wrongful and

                          unlawful acts described herein;




559292.1
                                                29
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 30 of 35




                  ii. requiring Defendant to protect, including through encryption,

                     all data collected through the course of its business in

                     accordance with all applicable regulations, industry standards,

                     and federal, state or local laws;

                 iii. requiring Defendant to delete, destroy, and purge the PII/PHI

                     of Plaintiffs and the Class members unless Defendant can

                     provide to the Court reasonable justification for the retention

                     and use of such information when weighed against the privacy

                     interests of Plaintiffs and the Class members;

                 iv. requiring   Defendant      to   implement   and   maintain   a

                     comprehensive Information Security Program designed to

                     protect the confidentiality and integrity of the personal

                     identifying information of Plaintiffs’ and the Class members’

                     PII/PHI;

                  v. prohibiting Defendant from maintaining Plaintiffs’ and the

                     Class members’ PII/PHI on a cloud-based database;

                 vi. requiring Defendant to engage independent third-party

                     security auditors/penetration testers as well as internal

                     security personnel to conduct testing, including simulated

                     attacks, penetration tests, and audits on Defendant’s systems



559292.1
                                           30
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 31 of 35




                     on a periodic basis, and ordering Defendant to promptly

                     correct any problems or issues detected by such third-party

                     security auditors;

                 vii. requiring Defendant to engage independent third-party

                     security auditors and internal personnel to run automated

                     security monitoring;

                viii. requiring Defendant to audit, test, and train its security

                     personnel regarding any new or modified procedures;

                 ix. requiring Defendant to segment data by, among other things,

                     creating firewalls and access controls so that if one area of

                     Defendant’s network is compromised, hackers cannot gain

                     access to other portions of Defendant’s systems;

                  x. requiring Defendant to conduct regular database scanning and

                     securing checks;

                 xi. requiring Defendant to establish an information security

                     training program that includes at least annual information

                     security training for all employees, with additional training to

                     be provided as appropriate based upon the employees’

                     respective responsibilities with handling PII/PHI, as well as

                     protecting the PII/PHI of Plaintiffs and the Class members;



559292.1
                                            31
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 32 of 35




                 xii. requiring Defendant to routinely and continually conduct

                     internal training and education, and on an annual basis to

                     inform internal security personnel how to identify and contain

                     a breach when it occurs and what to do in response to a breach;

                xiii. requiring Defendant to implement a system of tests to assess its

                     respective employees’ knowledge of the education programs

                     discussed in the preceding subparagraphs, as well as randomly

                     and    periodically   testing   employees’   compliance     with

                     Defendant’s policies, programs, and systems for protecting

                     PII/PHI;

                xiv. requiring Defendant to implement, maintain, regularly review,

                     and revise as necessary a threat management program

                     designed to appropriately monitor Defendant’s information

                     networks for threats, both internal and external, and assess

                     whether monitoring tools are appropriately configured, tested,

                     and updated;

                 xv. requiring Defendant to meaningfully educate all Class

                     members about the threats that they face as a result of the loss

                     of their confidential PII to third parties, as well as the steps

                     affected individuals must take to protect themselves;



559292.1
                                           32
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 33 of 35




                xvi. requiring Defendant to implement logging and monitoring

                     programs sufficient to track traffic to and from Defendant’s

                     servers;

               xvii. for a period of 10 years, appointing a qualified and

                     independent third-party assessor to conduct a SOC 2 Type 2

                     attestation on an annual basis to evaluate Defendant’s

                     compliance with the terms of the Court’s final judgment, to

                     provide such report to the Court and to counsel for the class,

                     and to report any deficiencies with compliance of the Court’s

                     final judgment;

               xviii. requiring Defendant to design, maintain, and test its computer

                     systems to ensure that PII/PHI in its possession is adequately

                     secured and protected;

                xix. requiring Defendant to disclose any future data breaches in a

                     timely and accurate manner;

                 xx. requiring Defendant to implement multi-factor authentication

                     requirements;

                xxi. requiring Defendant’s employees to change their passwords on

                     a timely and regular basis, consistent with best practices; and




559292.1
                                          33
            CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 34 of 35




                 xxii. requiring Defendant to provide lifetime credit monitoring and

                       identity theft repair services to Class members.

              e. Awarding Plaintiffs and Class members damages;

              f. Awarding Plaintiffs and Class members pre-judgment and post-

                 judgment interest on all amounts awarded;

              g. Awarding Plaintiffs and the Class members reasonable attorneys’

                 fees, costs, and expenses; and

              h. Granting such other relief as the Court deems just and proper.

                               JURY TRIAL DEMANDED

           Plaintiff Meier, on behalf of her minor child G.C-M., and Plaintiff Doe, on

behalf of themselves and the Class, demand a trial by jury on all issues so triable.

                                          Respectfully Submitted

Dated: May 13, 2021                       /s/Kate M. Baxter-Kauf
                                          Karen Hanson Riebel (MN # 0219770)
                                          Kate M. Baxter-Kauf (MN # 392037)
                                          Maureen Kane Berg (MN # 033344X)
                                          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                          100 Washington Ave. South, Suite 2200
                                          Minneapolis, MN 55401
                                          Telephone: (612) 339-6900
                                          Facsimile: (612) 339-0981
                                          khriebel@locklaw.com
                                          kmbaxter-kauf@locklaw.com
                                          mkberg@locklaw.com




559292.1
                                            34
           CASE 0:21-cv-01210-SRN-LIB Doc. 1 Filed 05/13/21 Page 35 of 35




                                       Gayle M. Blatt, Pro Hac Vice forthcoming
                                       CASEY GERRY SCHENK FRANCAVILLA
                                       BLATT & PENFIELD, LLP
                                       110 Laurel Street
                                       San Diego, CA 92101
                                       Telephone: (619) 238-1811
                                       Facsimile: (619) 544-9232
                                       gmb@cglaw.com

                                       Attorneys for Plaintiff and the Class




559292.1
                                         35
